TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00291-CV


                                Randall Crowder, Appellant

                                               v.

    Philip Sanger, MD, Individually and Derivately on behalf of TEXO Ventures, LLC,
              TEXO Fund I, GP, LLC, and TEXO Ventures, LP, Appellees


              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-16-005403, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellant Randall Crowder requests emergency relief staying the effect of the

trial court’s Order on Plaintiffs’ Objections to Judgment Debtor Randall Crowder’s Net Worth

Affidavit, Motion to Strike Net Worth Affidavit, Motion to Contest Claimed Net Worth, and

Setting Bond Pursuant to Tex. R. App. 24.2 (the Order) signed on February 23, 2022, pending

our review of Crowder’s Rule 24.4 Motion to Review Supersedeas Ruling (Rule 24.4 Motion).

              We grant the motion for emergency relief and stay the Order pending our review.

Also, consistent with Crowder’s representations in his motion for emergency relief, Crowder is

prohibited from dissipating his assets pending appeal pursuant to the terms of the trial court’s

Agreed Order signed November 17, 2021.
              Appellees Philip Sanger, MD, Individually and Derivatively on behalf of TEXO

Ventures, LLC, TEXO Fund I, GP, LLC, and TEXO Ventures, LP, may file a response to

Crowder’s Rule 24.4 Motion on or before March 28, 2022.

              It is ordered on March 18, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith




                                                 2